THE THIRTEENTH COURT OF APPEALS

                                    13-18-00412-CV


Edinburg Consolidated Independent School District and Mike Morath, Commissioner of
                          Education for the State of Texas
                                          v.
                               Cristina L. Esparza


                                   On Appeal from the
                     275th District Court of Hidalgo County, Texas
                         Trial Court Cause No. C-1553-17-E


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and rendered. The

Court orders the judgment of the trial court REVERSED and RENDERED in accordance

with its opinion. Costs of the appeal are adjudged against appellee.

      We further order this decision certified below for observance.

March 19, 2020